On a motion for a rehearing, Mr. Carpenter, for appellant, argued, inter alia, that, inasmuch as the assignment to Dusenberry was not set up in the answer, the evidence concern/-ing it was irrelevant, and, although not objected to, should have been disregarded. “ A judge should not, even by consent of parties, allow an issue to be tried which the record does not properly raise.” 11 Ad. & E. 665 ; Burnett, 180 ; Starkie on Ev., Notes by Sharswood, 561; 5 Wis. 143; 13 id. 75; 19 id. 199. The defendant must plead all the facts which constitute a partial or entire defense. E. S. ch. 125, § 10; McKyring v. Bull, 16 N. Y. 297; Van Sant v. Pl. 407, and authorities there cited. 2. The assignment refers to the E. S. of New York, art. 10, title 1, ch. 5, as forming a part thereof; but that statute was not introduced in evidence, and this court will presume the New York statutes to be the same as our own. 9 Wis. 329; 12 id. 635. We have no statutes which authorize such proceedings. Without the statute to aid it,- the assignment, upon its 'face, was void because obtained under duress.
Mr. Jaclcson, in reply, argued, that, as there was no bill of exceptions, this court could not know by which party the assignment was put in evidence, nor whether the statutes of New *272York were read in evidence or not; and no objection having been taken to the evidence at the trial, none can be taken in this court. 5 Wis. 132; 10 id. 86 ; 11 id. 187; 14 id. 88; 15 id. 156; 16 id. 224. 2. The assignment was absolute on its face, and was executed by the respondent with his own hand, and did not need the introduction of a statute to support it.
The motion for a rehearing was denied.